Citation Nr: 1403746	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  04-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for alcohol dependence as secondary to service-connected anxiety disorder not otherwise specified with major depressive disorder. 

2.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected anxiety disorder not otherwise specified with major depressive disorder. 

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected anxiety disorder not otherwise specified with major depressive disorder. 

4.  Entitlement to service connection for cardiovascular disease, to include as secondary to service-connected anxiety disorder not otherwise specified with major depressive disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1960 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and May 2003 rating decisions by which the RO, in pertinent part, denied entitlement to the benefits sought herein.  

This appeal was previously before the Board in July 2007, January 2010, August 2012, and March 2013.  Most recently, in March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  In July 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in osteoporosis.  In September 2013, the requested VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion in October 2013.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the March 2013 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Alcohol dependence is not related by causation or aggravation to the service-connected anxiety disorder not otherwise specified with major depressive disorder.

2.  Osteoporosis is not related to service, and is not related by causation or aggravation to the service-connected anxiety disorder not otherwise specified with major depressive disorder.

3.  A low back disorder is not related to service, and is not related by causation or aggravation to the service-connected anxiety disorder not otherwise specified with major depressive disorder.

4.  Cardiovascular disease is not related to service, did not manifest to a compensable degree within one year of separation from service, and is not related by causation or aggravation to the service-connected anxiety disorder not otherwise specified with major depressive disorder.


CONCLUSIONS OF LAW

1.  Alcohol dependence was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.306, 3.310 (2013).

2.  Osteoporosis was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2013).

3.  A low back disorder was not incurred in service, arthritis is not presumed to have been incurred in service; a low back disorder is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2013).

4.  Cardiovascular disease was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of a service-connected disability.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a September 2012 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection to include on a direct and secondary basis as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claims.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claims in a January 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

With regard to the duty to assist, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, VA treatment records, disability records from the Social Security Administration (SSA), general medical literature, VA examination reports, and the Veteran's statements.  

The Veteran was afforded opportunities for VA medical examinations and medical opinions in connection with his claims for service connection in February 2012, September 2012 (pursuant to the August 2012 Board Remand), and April 2013 (pursuant to the March 2013 Board Remand).  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed in the Remands, the Board found portions of the February 2012 opinions, September 2012 VA examinations, and April 2013 opinions inadequate.  As discussed in the July 2013 VHA request, the Board found the April 2013 addendum medical opinion regarding osteoporosis to be inadequate insofar as it did not address the National Institute of Mental Health (NIMH) article regarding an association between depression and the onset of osteoporosis.

The Board finds that the February 2012 opinions, the September 2012 VA examinations, April 2013 opinions, and the September 2013 VHA opinion, taken together, are adequate with regard to the claims for service connection.  Here, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical causation and aggravation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a right leg disability, to include on a secondary basis, has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, osteoporosis and degenerative disc disease are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and coronary artery disease (as a cardiovascular-renal disease) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions under 38 C.F.R. § 3.303(b) apply.  Id.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

An injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs.  38 C.F.R. § 3.301(d).  Based on this bar to service connection, alcohol dependence may not be service connected as directly related to service.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); Allen, supra.  However, service connection may be granted for alcohol abuse or its effects if the alcohol abuse is itself secondary to a service-connected disability.  38 C.F.R. §§ 3.301(c)(3), 3.310.  Thus, service connection for alcohol dependence on a direct basis is barred as a matter of law.  38 C.F.R. § 3.301.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis of Service Connection Claims

Alcohol Dependence, Osteoporosis, and a Low Back Disorder

The Veteran contends that service connection for alcohol dependence, osteoporosis, and a low back disorder are warranted as secondary to the service-connected psychiatric disorder.  

The Board initially finds that, while arthritis is listed among the chronic diseases listed under 38 C.F.R. § 3.309(a), osteoporosis and degenerative disc disease are not.  Therefore, 38 C.F.R. § 3.309(b) does not apply to those conditions.  See Walker, supra.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, service treatment records do not reflect diagnoses of osteoporosis or any low back disorder, and the Veteran does not appear to have experienced symptoms consistent with osteoporosis or a low back disorder in service.  Indeed, the Veteran does not appear to contend that osteoporosis and low back disorder are directly related to service, or that arthritis became manifest within a year of service separation.  Also, as discussed above, service connection for alcohol dependence on a direct basis is barred as a matter of law.  38 C.F.R. § 3.301.  Here, the Veteran asserts that secondary service connection is in order as the alcohol dependence, osteoporosis, and low back disorder are either proximately due to or a result of, or aggravated by, his service-connected psychiatric disability.  

In a VA medical opinion report dated February 2012, the VA examiner opined that it is less than a 50 percent probability that osteoporosis is proximately due to or the result of the Veteran's service-connected psychiatric disability.  She explained that the Veteran had documented risk factors of low testosterone level, lifelong low calcium intake, and perhaps remote alcohol use.  

The February 2012 VA examiner also opined that it is less than a 50 percent probability that the low back disorder is proximately due to or a result of the Veteran's service-connected psychiatric disability.  She explained that in 1974, the Veteran was diagnosed with lumbar disc bulge and sustained a lumbar strain while helping a friend move.  In August 2001, the Veteran sustained a lumbosacral strain while at work.  Prior to the post-service work injury in August 2001, the Veteran reported that he had never had any trouble with his back.

The Veteran underwent a VA examination in September 2012.  Regarding osteoporosis, the VA examiner opined that osteoporosis is not caused by or a result of military service or incident of service.  She explained that age is a factor as bone loss is much faster as a person ages.  Regarding the low back disorder, the September 2012 VA examiner opined that the condition is not related to service or to the service-connected psychiatric disability.  She explained that there is no service treatment record of a back injury or problem and that the Veteran had an on-the-job injury in 2001.  The examiner further explained that anxiety would not cause degeneration of the spine and that the current symptoms of pain are actually mild for the age-related degeneration.  

Pursuant to the March 2013 Board Remand, addendum medical opinions were obtained in April 2013.  An April 2013 psychiatric examiner opined that it is less likely than not that alcohol dependence was caused or aggravated by the service-connected psychiatric disability.  She explained that although depressive and anxiety symptoms could be considered risk factors for a range of physical, psychological, and substance-abuse conditions, the Veteran's anxiety symptoms were mild and depression and alcohol dependence were in remission.  Regarding whether the low back disorder was aggravated by the service-connected psychiatric disability, in April 2013, the same examiner who conducted the September 2012 VA examination noted that the Veteran did not complain of a back problem until 2001 and that he has mild, age-related degeneration, which has been fairly asymptomatic since back surgery.  As such, the April 2013 examiner opined that there is no patho-physiologic connection between age-related degeneration and acute injury of a disc to depression or anxiety.

In support of his claim, the Veteran submitted a medical treatise by the NIMH entitled, "Depression, Bone Mass, and Osteoporosis," which discusses an association between depression and the onset of osteoporosis.  Among other things, this article reports that low bone mineral density is more common in depressed people than in the general population, and that hormonal abnormalities in depressed individuals may account for this difference.

In September 2013, a VHA physician, who is an endocrinologist with expertise in osteoporosis, opined that it is highly unlikely that osteoporosis is related to the Veteran's psychiatric disability.  Directly addressing the medical treatise article, the VHA physician noted that the article summarizes a number of studies in which there is an association between osteoporosis and depression, but a strong causality has not been reported in the literature.  Indeed, the VHA physician highlights that most studies are small and inconsistent, and rather gender-specific affecting more women than men.  In response to the question posed by the Board of whether it is at least as likely as not that osteoporosis was aggravated by the Veteran's depression, the VHA physician opined that depression did not play a significant role.

The Board acknowledges that the VHA physician's wording does not completely rule out a role for depression in aggravating osteoporosis.  However, in the context of the Board's question which immediately preceded the response, it is clear that the physician was providing a negative response to whether it is at least as likely as not that osteoporosis was aggravated by the Veteran's depression.  Moreover, the physician's finding that any role was not significant is entirely consistent with VA law requiring that, to decide in favor of a claim or question, the evidence in favor of the claim or question must at least attain relative equipoise with the evidence against.  Here, the Board finds that a role in aggravation that is not significant does not meet this standard.  

Here, the VA examiners have medical expertise, and particularly, the VHA physician has expertise in osteoporosis; they have adequate information on which to base their medical opinions and provided adequate rationales for the conclusions based on medical principles.  For these reasons, the Board affords the VA examiners' and VHA physician's medical opinions great probative weight.

There are no medical opinions of record that purport to relate alcohol dependence, osteoporosis, and a low back disorder to any service-connected disability.  As mentioned above, the Veteran provided a medical treatise article regarding an association between osteoporosis and depression.  The Court has held that a medical article or treatise "can provide important support if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  Here, however, the medical treatise evidence submitted by the Veteran fails to demonstrate with any degree of certainty a relationship between the Veteran's service-connected psychiatric disability and osteoporosis.  For this reason, coupled with the VHA physician's expert medical opinion, the Board finds the medical treatise evidence unpersuasive.

Taken together, the VA medical opinions and the VHA expert opinion show that there is no nexus between the Veteran's osteoporosis and low back disorder and service.  The VA examiners noted that osteoporosis and a back disorder were not present in service and explained they were caused by low testosterone level and lifelong low calcium, and age, respectively.  Because osteoporosis and a low back disorder were not present in service and were caused by low testosterone level and lifelong low calcium, and age, the Board finds that osteoporosis and a low back disorder did not manifest in service and that they are not otherwise shown to be related to service.  Thus, direct service connection for osteoporosis and a low back disorder is not warranted.  38 C.F.R. § 3.303.

As to the matter of secondary service connection, to include on the basis of aggravation, the VA examiners and VHA physician concluded that the Veteran's service-connected psychiatric disorder did not cause or aggravate the alcohol dependence, osteoporosis, or low back disorder.  Thus, based on the most persuasive and probative evidence in this case, the Board finds that alcohol dependence, osteoporosis, and a low back disorder are not proximately due to, the result of, or aggravated by the service-connected anxiety disorder not otherwise specified with major depressive disorder.  As such, secondary service connection for alcohol dependence, osteoporosis, and a low back disorder, to include on the basis of aggravation, is precluded.  38 C.F.R. § 3.310, Allen, supra.

Although the Veteran has asserted that the psychiatric disability caused or aggravated the alcohol dependence, osteoporosis, and low back disorder, or that the osteoporosis and a low back disorder is related to service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In this case, the causes of the Veteran's alcohol dependence, osteoporosis, and low back disorder involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's psychiatric conditions, bones, and spine problems.  The Veteran is competent to relate symptoms of a disability that he experienced at any time, such as pain, but he is not competent to opine on whether there is a link between the current alcohol dependence, osteoporosis, and low back disorder, and the psychiatric disability or active service because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding unseen and complex processes, knowledge of various risk factors and causes, specific clinical testing, and knowledge of likely date of onset and ranges of progression that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Here, the theory of secondary service connection turns on the question of whether there exists a secondary medical relationship between the current alcohol dependence, osteoporosis, and low back disorder and the service-connected psychiatric disability.  The only probative medical opinions of record that directly address the likelihood of a secondary relationship between the alcohol dependence, osteoporosis, and a low back disorder and the psychiatric disability, which were provided in the VA medical opinions and by the VHA medical expert, demonstrate that there is no secondary relationship between the alcohol dependence, osteoporosis, and low back disorder and the psychiatric disability on either a causation or aggravation basis and weighs against the claim.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for alcohol dependence, osteoporosis, and low back disorder on a secondary basis and on a direct basis (for the osteoporosis, and low back disorder), and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cardiovascular Disease

The Veteran contends that service connection for cardiovascular disease, diagnosed as coronary artery disease, is warranted as secondary to his service-connected psychiatric disorder.  

The Board initially finds that coronary artery disease, as a cardiovascular-renal disease, is among the chronic diseases listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) applies.  See Walker, supra.  

The Board first finds that the Veteran did not sustain any injury or disease of the heart, and that cardiovascular disease symptoms were not chronic in service.  Further, cardiovascular disease symptoms have not been continuous since service separation and coronary artery disease did not manifest within one year of service separation, including to a compensable degree.  In this case, service treatment records do not reflect a diagnosis of coronary artery disease, and the Veteran does not appear to have experienced symptoms consistent with cardiovascular disease in service.  Indeed, the Veteran does not appear to contend that coronary artery disease is directly related to service.  His assertion is that secondary service connection is in order as the coronary artery disease is proximately due to or a result of his service-connected psychiatric disability.  

In a VA medical opinion report dated February 2012, the VA examiner opined that the cardiovascular disease is less likely than not proximately due to or the result of the service-connected psychiatric disability.  She explained that there is no medical literature to support the Veteran's claim that depression causes coronary atherosclerotic disease.  Pursuant to a September 2012 VA examination, the examiner opined that the coronary artery disease is not caused by or a result of military service or any incident in service.  She explained that there is no evidence of any cardiovascular disease in service and coronary artery disease is thought to begin with damage or injury to the inner layer of a coronary artery.  In an April 2013 addendum medical opinion, the same VA examiner who conducted the September 2012 VA examination opined that the cardiovascular disease is less likely than not proximately due to or the result of the Veteran's service-connected psychiatric disability.  She explained that the Veteran's anxiety symptoms appear to be mild and he is not on medications.  As to aggravation, the VA examiner stated that the notion that having a psychiatric illness such as major depression increases one's risk for developing ischemic heart disease remains controversial and there is speculation about the psychiatry illnesses and coronary artery disease.  However, she ultimately concluded that there is no evidence-based literature of depression/anxiety causing cardiovascular disease.  The VA examiners have medical expertise, they have adequate information on which to base their medical opinions, and provided adequate rationales for the conclusions based on medical principles.  For these reasons, the Board affords the VA examiners' medical opinions great probative weight.

There is no medical opinion of record that purports to relate cardiovascular disease to any service-connected disability.  Although the Veteran has asserted that the psychiatric disability caused or aggravated the cardiovascular disease, or that the cardiovascular disease is related to service, the causes of the Veteran's cardiovascular disease involve complex medical etiological questions because they pertain to the origin and progression of coronary artery disease.  The Veteran is competent to relate symptoms of cardiovascular disease that he experienced at any time, such as chest pain, shortness of breath, or a fast heartbeat, but he is not competent to opine on whether there is a link between the current cardiovascular disease diagnosed as coronary artery disease and the psychiatric disability or active service because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the heart, knowledge of the various risk factors and causes of coronary artery disease, specific clinical testing for coronary artery disease, and knowledge of likely date of onset and ranges of progression of coronary artery disease that the Veteran is not shown to possess.  

Here, the theory of secondary service connection turns on the question of whether there exists a secondary medical relationship between the current cardiovascular disease and the service-connected psychiatric disability.  The only probative medical opinions of record that directly address the likelihood of a secondary relationship between the cardiovascular disease and the psychiatric disability, which were provided in the VA medical opinions, demonstrate that there is no secondary relationship between the cardiovascular disease and the psychiatric disability on either a causation or aggravation basis and weighs against the claim.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current cardiovascular disease and the psychiatric disability or active duty service, including no credible evidence of chronic symptoms of a cardiovascular disease in service, of coronary artery disease to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of a cardiovascular disease since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disease on both a secondary and direct basis, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for alcohol dependence is denied.

Service connection for osteoporosis is denied.

Service connection for a low back disorder is denied.

Service connection for cardiovascular disease is denied.



____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


